                Case 1:21-cr-00247-PAE Document 45 Filed 08/26/21 Page 1 of 1

                                                                   Telephone 1.718.766.5153
                                                                   Facsimile 1.718.504.3599
                                                                   Email     ckaser@sharovalaw.com

                                                                              PARALEGALS:
      YELENA SHAROVA, ESQ. *+                                                 FRANKLIN DAVIS JR
      STEVEN GARFINKLE ESQ. *+                                                ALVIN KORSUNSKIY
      CHARLES KASER ESQ. *                                                    CELINA QUEVEDO
      NANI KIM ESQ. *                                                         MABEL SANTANA
      CHARLES MARINO ESQ. *                                                   HANNA SKARULIS
      BRUCE PROVDA ESQ. *
      *NY +NJ


                                                                   August 25, 2021
      VIA ELCTRONIC FILING
      Honorable Paul A. Engelmayer
      Judge of the United States District Court for
      The Southern District of New York
      40 Foley Square
      New York, NY 10007


      Dear Judge Paul A. Engelmayer,

      Counsel for Apocalypse Bella respectfully submits this letter to request permission for him to
      travel to his doctor’s office in Clackamas, Oregon on Tuesday, August 31st, 2021 for a routine
      checkup. He has a half-hour appointment set for 11:15 AM PDT.
      The Government, through Assistant US Attorney Dina McLeod, has no objections to this
      request. Upon information and belief, Pretrial Services (in Oregon) has deferred to the trial
      court.
      Thank you for your time and attention in this matter.


                                                                   Respectfully Submitted,


                                                                   Charles Kaser
GRANTED. The Clerk of Court is requested to                        Attorney for the Defendant
terminate the motion at Dkt. No. 44.
                                 8/26/2021
     SO ORDERED.                                                   By: /s/ Charles Kaser

                       
                 __________________________________
                       PAUL A. ENGELMAYER
                       United States District Judge



                             147 PRINCE STREET,4TH FLOOR, BROOKLYN, NEW YORK 11201
